COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER TO FILE SUPPLEMENTAL CLERK’S RECORD

Appellate case name:        Ex parte Christopher Gene Kulow

Appellate case number:      01-18-00467-CR

Trial court case number:    36489

Trial court:                335th District Court of Washington County

        The Clerk of this Court’s June 19, 2018 notice had requested that the trial court clerk file
a supplemental clerk’s record containing the trial court’s signed order denying the habeas
application and a signed certification of the appellant’s right of appeal from the order denying
his habeas application within 30 days of the date of that notice. See TEX. R. APP. P. 25.2(d),
34.5(a)(5), (12), (c)(1)-(2), 37.1. On June 22, 2018, appellant’s counsel filed a motion to
expedite that clerk’s notice to file the supplemental clerk’s record faster than 30 days because
the appellant remains incarcerated during the pendency of this TRAP 31 appeal, which is to be
heard at the earliest practicable time, and because this Court “may shorten or extend the time to
file the record.” TEX. R. APP. P. 31.1, 31.2.

       Accordingly, the Court GRANTS appellant’s motion to expedite the notice to file the
supplemental clerk’s record and directs the Clerk of this Court to WITHDRAW the June 19,
2018 notice to file supplemental clerk’s record. The trial court clerk is ORDERED to file the
supplemental clerk’s record containing the trial court’s signed order denying the habeas
application and a signed certification of the appellant’s right of appeal from the order denying
his habeas application within 10 days of the date of this Order. See TEX. R. APP. P. 25.2(d),
31.1, 31.2, 31.3, 34.5(a)(5), (12), (c)(1)-(2), 37.1.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                                                Acting for the Court
Date: June 26, 2018